Filed 11/27/13 P. v. Mahrt CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A138851
v.
GREGORY MAHRT,                                                       (Sonoma County
                                                                     Super. Ct. No. SCR623663)
         Defendant and Appellant.


         Gregory Mahrt appeals from a judgment entered on his plea of guilty to possession
of a firearm and ammunition (Pen. Code §§ 29800, subd. (a)(1), 30305, subd. (a)(1))1
despite firearm restrictions imposed due to a prior felony conviction. His court-appointed
attorney has filed a brief raising no legal issues and requesting this court to conduct an
independent review of the record pursuant to People v. Wende (1979) 26 Cal. 3d 436.
                                 FACTS AND PROCEEDINGS BELOW
         The presentence report filed with the court by the probation department on May
16, 2013, which was used by the court to establish a factual basis for appellant’s plea
upon the stipulation of defense counsel, describes the pertinent facts as follows: “On
09/03/12 at approximately 10:00 p.m., deputies were dispatched to a residence on
Magnolia Avenue in Petaluma regarding a verbal argument between a male and female
over a gun. As the deputies arrived at the residence, the defendant Gregory Mahrt
walked outside and was detained and asked about the argument and the gun. Mahrt was


         1
          All statutory references are to the Penal Code unless otherwise indicated.

                                                             1
uncooperative and would not answer any questions. When asked about the female
reportedly involved in the argument, Mahrt reported she left the residence prior to their
arrival. Based on the possible domestic violence report and the mention of a deadly
weapon, the deputies conducted a search of the residence.
       “Deputies began the search at the northernmost structure on the property which
appeared to be a garage that had been converted to a room. As the deputies approached
the room, Mahrt began yelling that he did not want the deputies to enter his room. Upon
entry into the room, deputies observed several ammunition cans on the floor in the center
of the room. One of the cans was open and the deputy noticed it was full of
miscellaneous calibers of ammunition. Also noticed was what appeared to be an AR-15
Rifle on a shelf above the bed, which was later determined to be a replica.
       “A deputy then re-contacted the defendant and questioned his criminal conviction
history, with Mahrt admitting he had a past felony conviction. The defendant was placed
under arrest for being a felon in possession of ammunition. The search of the defendant’s
room continued as deputies located 11 cans of ammunition full of multiple calibers of
ammunition and a guitar case that contained two firearms: a loaded shotgun with the
barrel removed (barrel was in the case with the shotgun), and an AK-47 Rifle with a fully
loaded 30-round magazine in the case. Also located were 19 capacity rifle magazines in
the room.
       “Mahrt was interviewed regarding the firearms and ammunition. He stated he was
‘holding’ them for a friend but would not identify who. He also confirmed he had sole
access to the room and everything in the room belonged to him.
       “Mahrt was transported to Sonoma County Jail. The firearm and ammunition
seized were booked into evidence. The deputy also photographed a handwritten
statement on the door that read ‘In times of tyranny and injustice, when law oppresses the
people, the outlaw takes his place in history.’ ”
       Appellant was declared a ward of the court in 1984 and placed on juvenile formal
probation, which he violated. He has a long history of substance abuse and a lengthy
subsequent record of misdemeanor and felony convictions as a juvenile and adult. Two


                                              2
felony convictions resulted in commitments to the California Department of Corrections
and Rehabilitation. One such commitment, in 1988, involved the throwing of a pipe
bomb through the window of a video store, injuring one of the owners (former § 12309).
The other, in 2001, involved possession of magazines for a Glock pistol, a billy club, a
variety of explosive devices, 600 rounds of ammunition, a Ruger mini 14 semi-automatic
.223 caliber rifle fitted with a flash suppressor, and a loaded 30/30 Marlin long rifle (§§
12021, subd. (a)(1), 12312, 1170.12). The last named weapon was found in appellant’s
vehicle after he fled from CHP officers who attempted to conduct a traffic stop. When
booked for this offense appellant “told the CHP officer that if given the chance, he would
have shot the CHP Officer.”
       On September 5, 2012, the Sonoma County District Attorney filed a two count
complaint charging appellant with being a felon in possession of a firearm (§ 29800,
subd. (a)(1)) and possession of ammunition (§ 30305, subd. (a)(1)) despite being
prohibited from possessing such items due to a 1989 conviction for violation of former
section 12309, exploding a destructive device causing bodily injury. The complaint also
alleged that due to the latter violation appellant was ineligible for probation (§ 1170,
subd. (h)(3)), and that the violation of former section 12309 was a prior strike conviction
(§ 1170.12).
       On November 2, 2012, the trial court denied appellant’s Marsden motion to
replace his deputy public defender.
       On November 30, 2012, pursuant to a plea agreement, appellant waived his right
to a preliminary hearing and signed a 4-page “Tahl rights waiver form” waiving his
constitutional rights, as to which he was also orally admonished by the court, and plead
guilty to both counts of the complaint and admitted the prior strike conviction. The
agreement provided that appellant’s maximum exposure was a sentence of seven years
and four months, but that sentencing was otherwise open to the court.
       Before sentencing, appellant moved to strike the prior strike conviction pursuant to
People v. Superior Court (Romero) (1996) 13 Cal. 4th 497. The court denied the request,
denied probation, and sentenced appellant to the aggravated term of six years in state


                                              3
prison for the offense charged in count 1 and a concurrent aggravated sentence of six
years for that charged in count 2. The court imposed a restitution fine of $3,360, a $40
court security fee, and a $30 criminal conviction fee. Credit was awarded for 175 days of
time served and 174 conduct credit.
       This timely appeal was filed on May 24, 2013.
                                        DISCUSSION
       Where, as here, an appellant has pled guilty or no contest to an offense, the scope
of reviewable issues is restricted to matters based on constitutional, jurisdictional, or
other grounds going to the legality of the proceedings leading to the plea; guilt or
innocence are not included. (People v. DeVaughn (1977) 18 Cal. 3d 889, 895–896.)
       Nothing in the record suggests appellant was mentally incompetent to stand trial or
understand the admonitions he received from counsel and the court prior to entering his
plea, and thereupon enter a knowing and voluntary plea.
       The admonition given appellant by the court at the time he entered his plea fully
conformed to the requirements of Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl
(1969) 1 Cal. 3d 122, and his subsequent waiver of rights was knowing and voluntary.
       The presentence report prepared by the probation department, including the police
report it incorporates, establishes a factual basis for the plea.
       The sentence conforms to the terms of the plea agreement and is authorized by
law.
       Our independent review having revealed no arguable issues that require further
briefing, the judgment is affirmed.




                                               4
                                              _________________________
                                              Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Brick, J.*




      * Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                          5